Citation Nr: 0834722	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-31 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of avulsion fractures, L1-2-3, with low 
back syndrome with traumatic arthritis.  

2.  Entitlement to service connection for a mental disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran has complained of a reduction in his service-
connected back disability from 40 percent to 20 percent.  
Review of the file shows that a 1981 RO decision granted 
service connection for residuals of avulsion fractures, L1-2-
3, with low back syndrome with traumatic arthritis, rated at 
20 percent; arthralgia of the cervical spine, rated at 20 
percent; and residuals of a laceration of the right wrist, 
rated as noncompensable.  The combined rating is 40 percent.  
There has been no change in the evaluations since the 
original rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has submitted what appears to be some prison 
medical records reflecting complaints of back pain.  The RO 
requested an examination.  The medical administration staff 
at the VA medical center made inquiries to the Federal prison 
where the veteran is incarcerated.  It was determined that 
all medical personnel who enter the prison must have security 
and background checks, in addition to a formal letter that 
has to be submitted to the warden for explanation as to why 
and who must enter the facility.  Due to this complexity, the 
medical administration personnel canceled the examination 
request.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that incarcerated veterans have a right to 
examinations.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Bolton v. Brown, 8 Vet. App. 185 (1995).  Both of these 
decisions were rendered before the Veterans Claims Assistance 
Act of 2000 (2000) generally enhanced a veteran's right to 
have an examination and VA assistance in development of his 
claim.  Thus, while the matter may be complex and take 
additional effort on the part of the administrative staff, 
reasonable efforts must be made to obtain an examination by 
VA or prison personnel, which provides sufficient information 
to rate the disability.  

Additionally, the prison is a Federal facility and VCAA 
provides a heighten duty for VA to obtain Federal records.  
38 U.S.C.A. § 5103A(c)(3) (West 2002).  A complete copy of 
his Federal prison medical records should be obtained.  

Hepatitis was diagnosed and treated in service and appeared 
to resolve.  However, on VA examination a few months after 
service, in July 1981, liver functions were abnormal and the 
VA examiner diagnosed residual hepatitis.  Nevertheless, the 
August 1981 RO decision denied service connection for 
residuals of hepatitis as not found on the last examination.  
The RO has recently denied the claim on the basis that it has 
not received new and material evidence to reopen the claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
explained that in a claim to reopen after a final denial, the 
RO must not only tell the claimant what evidence is generally 
needed to establish service connection, but must also tell 
him what evidence was insufficient in the previous denial.  
In this case, VCAA notice letters were sent in October 2003 
and March 2004.  While they generally informed the veteran 
what was needed to establish service connection, they did not 
tell him what evidence was insufficient in the previous 
denial.  This should be done.  Further, in view of diagnoses 
of hepatitis in service, shortly after service, and 
subsequently, it appears that what is needed now is an 
opinion as to whether it is at least as likely as not that 
the current hepatitis is a residual of the hepatitis 
diagnosed in service.  

As to the mental disorder claim, the veteran wrote that he 
had been diagnosed with organic brain syndrome and that VA 
diagnosed probable schizophrenia.  Review of the file does 
not disclose that VA record.  There is a May 1982 VA 
examination report that diagnosed a marked anxiety reaction.  
In light of his claim, the veteran should be asked to 
identify the date and place of any VA psychiatric diagnoses.  
After obtaining all relevant VA and prison records, a medical 
professional should review the file and express an opinion as 
to the likelihood of an onset in service.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ask the veteran to 
identify all sources of treatment or 
diagnoses for hepatitis and mental 
disorder, since service.  He should 
particularly be asked to identify the 
place and date of any VA mental 
diagnoses.  Thereafter, the AOJ should 
obtain any additional records 
identified by the veteran and associate 
them with the claims folder.  

2.  The AOJ should send the veteran a 
VCAA notice letter that not only tells 
him what evidence is generally needed 
to establish service connection, but 
must also tell him what evidence was 
insufficient in the previous denial of 
service connection for hepatitis in 
1981.  

3.  The AOJ should ask the veteran's 
Federal prison to provide a complete 
copy of his medical records.  

4.  After the above records have been 
obtained, the AOJ should incorporate 
them in the claims folder and refer it 
to the appropriate medical specialists 
for medical opinions on the following:

a.  Given the injuries in service and 
the marked anxiety reaction noted a 
little over a year after service, is it 
at least as likely as not that the 
veteran's current psychiatric disorder 
had its onset in service?  If so, what 
is the current correct diagnosis?  A 
complete explanation would be helpful.  

b.  Given the hepatitis in service, is 
it at least as likely as not that the 
veteran's current hepatitis had its 
onset in service?  If so, what is the 
current correct diagnosis?  A complete 
explanation would be helpful.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

5.  The AOJ should make all necessary 
arrangements for an examination of the 
veteran, by VA, prison, or other 
qualified personnel, which will produce 
sufficient information to rate his 
service-connected back disorder.  

6.  The AOJ should then readjudicate this 
claim in light of any evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Subsequently, if in 
order, the case should be returned to the 
Board.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




